MEMORANDUM DECISION                                            FILED
                                                          Jun 30 2016, 8:11 am

Pursuant to Ind. Appellate Rule 65(D),                         CLERK
                                                           Indiana Supreme Court
this Memorandum Decision shall not be                         Court of Appeals
                                                                and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
William Perry McCall
Mosley Bertrand & McCall
Jeffersonville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Pinnacle Properties                                      June 30, 2016
Development Group, LLC,                                  Court of Appeals Case No.
Appellant-Plaintiff,                                     10A04-1512-SC-2276
                                                         Appeal from the Clark Circuit
        v.                                               Court
                                                         The Honorable Kenneth R.
Raul Sanchez,                                            Abbott, Magistrate
Appellee-Defendant.                                      Trial Court Cause No.
                                                         10C03-1509-SC-1489



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 10A04-1512-SC-2276 | June 30, 2016   Page 1 of 5
                                   STATEMENT OF THE CASE

[1]   Appellant-Plaintiff, Pinnacle Properties Development Group, LLC (Pinnacle

      Properties), appeals the small claims court’s judgment, denying Pinnacle

      Properties’ claim for unpaid rent and eviction against Appellee-Defendant, Raul

      Sanchez (Sanchez).


[2]   We dismiss.


                                                    ISSUES

[3]   Pinnacle Properties raises two issues, which we restate as follows:


          (1) Whether the small claims court abused its discretion when it failed to

              apply the terms of the residential lease agreement; and

          (2) Whether the small claims court committed a reversible error when it did

              not allow Pinnacle Properties to submit additional testimony after the

              court conducted a viewing of the residence.


                           FACTS AND PROCEDURAL HISTORY

[4]   On September 21, 2015, Pinnacle Properties filed its Complaint and request for

      eviction against Sanchez for unpaid rent in the months of August, September,

      and October 2015. Apparently, “[o]n or about June 12, 2015, there was a

      substantial rainfall in the local area which caused substantial flooding in the

      area, and [Sanchez’] apartment in particular[.]” (Appellant’s Br. p. 10). As a

      Court of Appeals of Indiana | Memorandum Decision 10A04-1512-SC-2276 | June 30, 2016   Page 2 of 5
      result of the flooding, Sanchez “was unable to live in the apartment for a

      substantial period of time.” (Appellant’s Br. p. 10). On October 13, 2015, the

      small claims court conducted a hearing on Pinnacle Properties’ Complaint.

      After hearing the parties, the small claims court suspended the hearing to

      conduct an onsite visit of the apartment. The following day, the small claims

      court issued its Order, finding:


              Despite [Pinnacle Properties’] testimony that the apartment was
              repaired and made habitable within a short period of time, and
              other testimony that it was repaired within 90 days, the [c]ourt’s
              physical viewing of the apartment revealed substantial amounts
              of mold on the walls, a large area of drywall missing in one
              room, as well as a large section of the ceiling missing in the
              bathroom. In addition, claims of the carpeting being removed
              and remedial work being done seem highly unlikely due to the
              filthy condition of the carpeting and the amount of debris found
              on the carpeting.


      (Appellant’s Br. p. 10). The small claims court concluded that “[t]he leased

      premise has been uninhabitable since the flooding in July, and [Sanchez] had a

      legal right to reside elsewhere and pay no rent for the months of August,

      September, and October.” (Appellant’s Br. p. 10).


[5]   Pinnacle Properties now appeals. Additional facts will be provided as

      necessary.


                                    DISCUSSION AND DECISION


[6]   Although we prefer to dispose of cases on their merits, where an appellant fails

      to substantially comply with the appellate rules, then dismissal of the appeal is
      Court of Appeals of Indiana | Memorandum Decision 10A04-1512-SC-2276 | June 30, 2016   Page 3 of 5
      warranted. Hughes v. King, 808 N.E.2d 146, 147 (Ind. Ct. App. 2004). Indiana

      Appellate Rule 49(A) provides in part that “[t]he appellant shall file its

      Appendix with its appellant’s brief.” (Emphasis added). And Indiana

      Appellant Rule 50(A) states, in relevant part:


                (1) Purpose. The purpose of an Appendix in civil appeals . . . is
                    to present the Court with copies of only those parts of the
                    record on appeal that are necessary for the Court to decide
                    the issues presented.


                (2) Contents of Appellant’s Appendix. The appellant’s Appendix
                    shall contain a table of contents and copies of the following
                    documents, if they exist:


                  (a) The chronological case summary for the trial court . . . ;


                       ****


                    (f) pleadings and other documents from the Clerk’s Record in
                    chronological order that are necessary for resolution of the
                    issues raised on appeal[.]


[7]   Here, in its appellant’s brief, Pinnacle Properties included the small claim

      court’s appealed judgment. However, Pinnacle Properties did not file an

      Appendix. Accordingly, we do not have the small claims court’s chronological

      case summary, nor do we have a copy of the Complaint or the residential lease

      agreement, despite numerous references to these documents in Pinnacle

      Properties’ appellate brief.



      Court of Appeals of Indiana | Memorandum Decision 10A04-1512-SC-2276 | June 30, 2016   Page 4 of 5
[8]    It is well settled that the duty of presenting a record adequate for intelligent

       appellate review on points assigned as error falls upon the appellant. Bambi’s

       Roofing, Inc. v. Moriarty, 859 N.E.2d 347, 352 (Ind. Ct. App. 2006). Pinnacle

       Properties’ disregard for the requirements of the appellate rules makes our

       review of the small claim court’s judgment impossible. Accordingly, we

       dismiss this appeal.


                                               CONCLUSION

[9]    Based on the foregoing, we dismiss Pinnacle Properties’ appeal.


[10]   Dismissed.


[11]   Kirsch, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 10A04-1512-SC-2276 | June 30, 2016   Page 5 of 5